Citation Nr: 0818819	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  00-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
January 28, 1999, to October 15, 2003.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period from October 15, 2003, to November 13, 
2003.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to November 13, 2003.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, and assigned an initial 30 percent evaluation from 
January 28, 1999.  The Board remanded the case in July 2003, 
and by a January 2004 rating action, the RO assigned a 50 
percent evaluation for the service-connected PTSD, effective 
October 15, 2003.  

By an August 2005 decision, the Board awarded a 70 percent 
rating for the veteran's service-connected PTSD, effective 
from October 15, 2003, and a 100 percent rating, effective 
from November 13, 2003.  In February 2007, the veteran's 
attorney and VA General Counsel filed a joint motion with the 
United States Court of Appeals for Veterans Claims (CAVC) to 
vacate the Board's decision in part and to remand the case.  
On February 15, 2007, CAVC granted the motion, but remanded 
only that portion of the Board's decision that had continued 
the 30 percent rating prior to October 15, 2003.  The appeal 
of the remaining issues was dismissed.  

By a February 22, 2007, order, CAVC revoked the February 15 
order.  This is apparent from a review of the filings and 
proceedings identified on CAVC's docket.  However, a copy of 
the February 22, 2007, order has not been obtained for 
inclusion in the claims file.  (A copy was sought from the 
Board's litigation support section, but the request for a 
copy was refused.)  Consequently, the Board relies on the 
CAVC list of proceedings, which appears to indicate that the 
February 2007 joint motion was granted on February 22, 2007.  

The basis for the joint motion was the Board's failure 
provide adequate reasons and bases for the denial of a 30 
percent rating prior to October 15, 2003, and the failure to 
consider a claim for TDIU.  Therefore, the Board concludes 
that the issues for consideration include the propriety of 
the ratings assigned prior to the award of the 100 percent 
rating, and the claim for TDIU.


REMAND

With respect to whether higher ratings should be assigned 
prior to November 13, 2003, the Board notes that the 
veteran's representative has submitted a December 2007 letter 
from G. Orton, M.D., a psychiatrist.  Dr. Orton indicated 
that she had reviewed available medical documentation and 
interviewed the veteran.  She concluded that it was more 
likely than not that the veteran's PTSD had caused him to be 
unemployable between January 1999 and November 2003.  In 
support of this conclusion, she referred to several treatment 
notes of record, including ones from Dr. Mary Closser, D.O. 
and Dr. Richard Amdur, Ph.D., in February and March 1999.  
Problems such as being overwhelmed by multiple stressors with 
little internal or external resources for dealing with the 
stressors, and experiencing dreams of traumatic events 
several times a week were identified as contributing to the 
severe nature of the PTSD.  However, Dr. Orton did not 
explain or account for other contemporaneous assessments of 
record, such as a detailed treatment note prepared the day 
after Dr. Closser's, which included a Global Assessment of 
Functioning (GAF) score of 65, or an August 1999 detailed 
examination by a psychiatrist who concluded that the veteran 
had only moderate difficulty in social and occupational 
functioning and assigned a GAF score of 60.  Additionally, 
Dr. Orton's opinion appears to have been largely based on 
medical evidence prepared in 1999 and testimony from a May 
2000 hearing, and did not specifically address the evidence 
prepared thereafter.

In order to better understand the degree of impairment 
experienced by the veteran from January 28, 1999, to November 
13, 2003, the Board will remand this case for review and 
examination by a psychiatrist.

According to the February 2007 joint motion granted by the 
Court, a remand is also needed in order to consider a claim 
for TDIU.  The Board notes that the RO has not yet considered 
such a claim; therefore this claim is remanded for 
consideration in the first instance.  As noted by the joint 
motion, the agency of original jurisdiction (AOJ) should 
ensure the veteran is advised in accordance with the 
provisions of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran notification as 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  As 
regards the specific claim for 
entitlement to TDIU, the AOJ must 
notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the veteran's claim for 
TDIU; (2) that VA will seek to 
provide; and (3) that the claimant 
is expected to provide.  The notice 
to the veteran must also include the 
criteria for assignment of an 
effective date.  See 
Dingess/Hartman, supra.  

2.  The veteran should be scheduled 
for examination by a psychiatrist.  
A detailed history should be taken 
with respect to the period from 
January 28, 1999, to November 13, 
2003.  The psychiatrist should 
review the entire record contained 
in the claims file, including the 
veteran's testimony, and provide an 
opinion as to the level of 
psychiatric impairment caused by 
PTSD during this time frame.  If the 
level of impairment fluctuated, this 
should be noted and the dates of 
change should be identified.  A 
specific opinion should be provided 
as to whether the veteran's PTSD 
caused him to be unemployable during 
the 1999 to 2003 period.  All 
opinions should be set forth in 
detail and supported by specific 
reference to the evidence in the 
claims file.  If the examiner's 
opinion differs from Dr. Orton's 
December 2007 opinion, the reasons 
for the difference should be set 
forth in detail.  

3.  The AOJ should ensure that the 
requested examination report 
complies with the remand 
instructions.  Thereafter, take 
adjudicatory action on the schedular 
rating questions and the claim for 
TDIU prior to November 13, 2003.  If 
any benefit sought is not granted, 
issue a supplemental statement of 
the case.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




